May 17, 2012




                                    JUDGMENT

                        The Fourteenth Court of Appeals

                            JOHN JAMES CREEL, Appellant

NO. 14-11-00897-CR                        V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

       This cause was heard on the motion of the appellant to withdraw notice of appeal.
Having considered the motion the Court orders the appeal DISMISSED and that the
appellant pay all costs expended in this appeal, and further orders this decision certified
below for observance.

       We further order the Clerk of this Court to issue the mandate immediately.